359 F.2d 854
Charles ARMWOOD, Appellant,v.Franklin K. BROUGH, Warden, Maryland Penitentiary, Appellee.
No. 10377.
United States Court of Appeals Fourth Circuit.
Argued April 5, 1966.Decided April 28, 1966.

John D. Alexander, Jr., Baltimore, Md.  (Court-assigned counsel), for appellant.
Robert F. Sweeney, Asst. Atty. Gen. of Maryland (Thomas B. Finan, Atty. Gen. of Maryland, on brief), for appellee.
Before HAYNSWORTH, Chief Judge, BOREMAN, Circuit Judge, and BARKSDALE, District Judge.
PER CURIAM:


1
Habeas corpus was sought by this Maryland prisoner on the basis of asserted illegality of a search of his apartment.  The District Judge, at the conclusion of a plenary hearing, resolved certain contested issues of fact and concluded that the search was lawful because the defendant freely and voluntarily consented to it.


2
Under all the circumstances, we cannot say that finding was clearly erroneous.


3
Affirmed.